Citation Nr: 1431209	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a cervical strain. 

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for abnormal cholesterol levels.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1988 to December 1994 and April 1995 to February 2002.

This matter comes before the Board of Veterans Appeals (Board) on appeal of an October 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA), which denied the claimed issues on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at a videoconference hearing in January 2014.  A transcript of the hearing is associated with the Virtual VA claims folder.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties an Acting Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

The issues of entitlement to service connection for cervical strain, right and left knee disorders, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An unappealed September 2003 rating decision denied entitlement to service connection for cervical spine pain, finding that there was no evidence of a chronic cervical spine disability.

2.  Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the Veteran's cervical spine disability claim.

3.  An unappealed September 2003 rating decision denied entitlement to service connection for a respiratory disorder, finding that there was no evidence of a chronic respiratory disability.

4.  Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the Veteran's respiratory disability claim.

5.  An abnormal cholesterol level is not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  Evidence received since the September 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a cervical spine disability, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the September 2003 rating decision in relation to the Veteran's claim for entitlement to service connection for a respiratory disability, is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Service connection for abnormal cholesterol levels may not be granted.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303 (2013); 61 Fed. Reg. 20440, 20445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a) , must inform the claimant about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

For the respiratory and cervical spine claims, as discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a cervical spine disability.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.  The claims on the merits require additional development, which is addressed in the remand below. 

In reference to the issue of service connection for chronic high cholesterol, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to VA compensation benefits.  As will be shown below, service connection may not be awarded for abnormal cholesterol levels.  Therefore, as no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the Veteran in substantiating the claim).

II.  Claims to Reopen

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A September 2003 RO rating decision denied the Veteran's claim for service connection for cervical spine and respiratory disorders.  In that decision, the RO found that the evidence failed to establish a diagnosis of a chronic cervical spine or respiratory disorder incurred during active service.  The evidence of record at that time included the Veteran's service treatment records as well as August 2003 VA examination reports.

The evidence associated with the claims file subsequent to the September 2003 rating decision includes VA medical records, an October 2009 VA spine examination report, a January 2014 videoconference hearing transcript, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the September 2003 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for cervical spine and respiratory disorders.  The majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board notes that the October 2009 VA examination report includes a diagnosis of cervical strain and the Veteran testified that he has had continued treatment for a respiratory disorder since active service.  Therefore, the new evidence relates to an unestablished fact necessary to substantiate each of the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for cervical spine and respiratory disorders.

III.  Abnormal Cholesterol Levels

Service treatment records dated in December 1997 and April 2001 include evidence of elevated cholesterol.  VA clinical documentation from 2009 to 2010 reflects that the Veteran was diagnosed with hyperlipidemia.  Laboratory results currently of record have confirmed abnormal lipid levels, with high triglycerides and high hemoglobin A1C levels in August 2010.  

Hyperlipidemia is 'a general term for elevated concentrations of any or all of the lipids in the plasma, such as hypertriglyceridemia, hypercholesterolemia, and so on.'  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007); see also Stedman's Medical Dictionary 825, 985 (26th ed. 1995) (defining hyperlipidemia as the presence of an abnormally large amount of lipids in the circulating blood).

The Veteran has not advanced that his abnormal cholesterol levels are a symptom of any chronic disability, although he was provided opportunities to do so, including his January 2014 hearing.  An abnormal cholesterol level alone represents a laboratory finding.  It is not a chronic disability for which VA disability compensation may be granted.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  While the Board notes that there are outstanding VA treatment records that have not been associated with the claims folder, remanding this matter to obtain such records would not change the outcome of this decision, as this matter is governed by the law that determines abnormal cholesterol levels is not a disability.  Therefore, service connection for abnormal cholesterol levels is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a cervical strain; to that extent, the appeal is granted.

New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder; to that extent, the appeal is granted.

Service connection for abnormal cholesterol levels is denied.



REMAND

At his January 2014 hearing, the Veteran stated that he continues to receive treatment for his knee disorders at the Dallas VA Medical Center in Bridgeport, Texas.  However, VA progress notes in the claims file are limited to prior to September 2010.  Because there is evidence of outstanding treatment records which may support the Veteran's claims for service connection, this matter must be sent back to the RO to obtain these records.

Additionally, during this January 2014 hearing, the Veteran testified that his left and right knee disorders are worse than when last evaluated by the VA in October 2009.  The Veteran's claims were denied on the basis of no diagnosis; as the Veteran has asserted worsening, suggesting a possible current diagnosis, the Board finds another VA examination is necessary for the Veteran's claimed left and right knee disorders.  

For the Veteran's cervical spine disorder, the Board notes that the October 2009 VA examiner included a diagnosis of cervical strain in his examination report.  However, the examiner did not offer an opinion as to whether the Veteran's diagnosis of cervical strain is related to his in-service complaints.  The claims file should be returned to the VA examiner for an addendum opinion as to whether the Veteran's currently diagnosed cervical strain is caused by or incurred in active duty. 

For the Veteran's claimed respiratory disorder, the Board notes that the Veteran was previously denied service connection as there is no evidence of a current diagnosis of a respiratory disorder.  However, during the January 2014 hearing, the Veteran reported having seen his doctor on several different occasions for things such as stress that may be affecting his lungs.  Additionally, the Board notes that a May 2001 service treatment record showed probable areas of scarring or subsegmental atelectasis of the left lung.  The Veteran has asserted that he has this scarring due to chronic respiratory infection during and after active service.  The Board finds a VA examination is necessary to determine if the Veteran has a current respiratory disorder and, if so, whether any current disorder is related to active service.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA medical examination, with an appropriate examiner who has reviewed the claims file to determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right or left knee, respiratory, or cervical spine disorders are etiologically related to service.  In determining this matter as to a respiratory disorder, the examiner should specifically discuss the significance of the May 2001 service treatment record showing probable areas of scarring or subsegmental atelectasis of the left lung.  These opinions must be supported by a complete rationale in a typewritten report.  The examiner should specifically address all lay statements by the Veteran.  

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


